Per Curiam,
On November 18, 1901, Elmer E. Young conveyed to his wife, Bella A. Young, the appellee, his undivided interest in the two tracts of land involved in this ejectment. Subsequently judgments were recovered against him by creditors who had claims against him at the time of his conveyance to his wife, and, on executions issued *198upon them, the sheriff sold to the appellant, as trustee for himself and others, whatever interest Young had in the lands, the judgment creditors insisting that the conveyance to his wife was in fraud of creditors, and therefore void under the statute of 13 Elizabeth. The trial before a jury was interrupted by an agreement to submit the case to the court under the provisions of the Act of April 22, 1874, P. L. 109, and material findings of the trial judge were that, under all of the facts shown by the testimony, the conveyance on November 18, 1904, by which the land in dispute was conveyed, was not a voluntary one, but for a valuable consideration, and, even if voluntary, was not fraudulent, as the grantor had retained sufficient property with which to pay his then existing indebtedness. These findings were amply supported by testimony. The complaint of the appellant, that, in view of the abstract of title or facts filed by the defendant, and on which she relied for her defense, the court erred in admitting parol testimony, is sufficiently answered in its opinion dismissing the exceptions to findings of fact and conclusions of law. As no error is discoverable in the record, the judgment is affirmed.